Citation Nr: 0206230	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-26 418	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the pelvis with ring deformity and right leg 
discrepancy, currently rated as 30 percent disabling. 

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease and scoliosis of the lumbar 
spine for the period from November 7, 1996, to March 28, 
2000.  

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease and scoliosis of the lumbar spine 
for the period beginning March 29, 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1954 to May 
1957. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service connected residuals of a fractured pelvis 
include shortening of the right leg of 4 centimeters/2 
inches; a fracture of the surgical neck of the femur with a 
false joint is not demonstrated. 

3.  For the period from November 7, 1996, to March 28, 2000, 
no more than slight limitation of lumbar motion nor the loss 
of lateral spine motion is demonstrate. 

4.  For the period beginning March 29, 2000, neither severe 
lumbar motion nor severe lumbosacral strain has been 
demonstrated.  

5.  There are no extraordinary factors associated with the 
service-connected hip or low back disabilities productive of 
an unusual disability picture such as to render application 
of the regular schedular provisions impractical.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the pelvis with right leg 
discrepancy are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Codes 
(DC) 5255, 5275 (2001).  

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease and scoliosis of the 
lumbar spine for the period from November 7, 1996, to March 
28, 2000, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 5292, 5295 
(2001). 

3.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease and scoliosis of the lumbar spine 
for the period beginning March 29, 2000, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, DCs 5292, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decisions dated in March 1997 
and December 2001, statement of the case dated in June 1997, 
letter dated in May 2001 letter and supplemental statement of 
the case dated in December 2001.  The Board concludes that 
the discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA clinical reports dated through March 2000, has 
been obtained by the RO, and there is no specific reference 
to any other pertinent records that need to be obtained.  In 
this regard, the veteran himself stated in December 2001 that 
he "agreed" with the action that has been undertaken by the 
RO in connection with his appeal.  Moreover, in response to a 
VA letter, the veteran submitted additional medical evidence 
in April 2002.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 



II.  Residuals of a Fractured Pelvis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Full motion of the hip includes 125 degrees of flexion and 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II.  

Malunion of the femur with marked knee or hip disability 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 
5255.  A rating in excess of 30 percent for impairment of the 
femur requires a fracture of the surgical neck with a false 
joint.  Id. 

Shortening of the lower extremity from 3.2 cm to 5.1 cm (11/4 
to 2 inches) is rated as 10 percent disabling; from 5.1 cm to 
6.4 cm (2 to 21/2 inches), 20 percent; from 6.4 cm to 7.6 cm 
(21/2 to 3 inches), 30 percent; and from 7.6 cm to 8.9 cm (3 to 
31/2 inches), 40 percent.  38 C.F.R. § 4.71a, DC 5275.   

With the above criteria in mind, the pertinent facts will be 
summarized.  Service connection was established for a 
disability characterized as "marked deformity of pelvis, 
secondary to fracture of and dislocation of sacroiliac joint, 
slight disability" by a December 1957 rating decision.  A 10 
percent rating was assigned.  Of record at that time were 
service medical records reflecting treatment for a what was 
described as a comminuted fracture of the left pelvis with no 
artery or nerve involvement after the veteran fell from a 
truck in 1956.  By the time the veteran was afforded a VA 
examination in November 1957, no objective evidence of 
functional impairment associated with the fractured pelvis 
was demonstrated other than a slight shift of the pelvis to 
the right in the standing position and a downward tilt of the 
left pelvis and corresponding upward tilt of the right side 
in the recumbent position.  

VA outpatient treatment records dated in 1957 and 1958 
reflect complaints of pain with walking long distances, and a 
residual one half inch shortening of the right leg.  A VA 
examination conducted in April 1969 showed the veteran 
reporting continuous low back and right hip pain.  The 
examiner assessed the symptoms at that time as mild and not 
incapacitating, and the 10 percent rating was continued by a 
May 1969 rating decision.  

The most recent pertinent evidence is contained in reports 
from VA examinations of the veteran in February 1997 and 
March 2000.  At the February 1997 examination, the veteran 
reported having pain in both hips and cramps in both legs.  
Range of motion of the right hip revealed 40 degrees of 
abduction and 50 degrees of flexion.  The left hip showed 120 
degrees of flexion and 40 degrees of abduction.  Right hip 
internal and external rotation was 5 degrees; left hip 
internal and external rotation was 40 degrees.  It was noted 
that there was "exquisite" pain objectively on all movement 
of the hips.  There was moderate crepitus of both hips, and 
the right leg was shorter than the left by two inches.  There 
was mild muscle atrophy of all muscles of the right hip.  The 
diagnosis was a pelvic fracture with marked deformity and 
dislocation of the sacroiliac joint with evidence of an old 
healed fracture by X-ray.  The examiner stated that the 
veteran had a leg discrepancy secondary to the service 
incurred pelvic fracture which resulted in a back disability.  

Following the February 1997 VA examination, A March 1997 
rating decision characterized the disability at issue as 
"residuals, fracture of pelvic with ring deformity by X-ray 
and right leg discrepancy."  The rating was increased to 30 
percent under DC 5299-5255.

At a March 2000 VA examination, the veteran described mild 
pain in the posterior right hip and hearing "noise" sounds 
in the hip with motion.  He said he had severe pain in the 
right hip every time he performed household activities.  No 
episodes of dislocation or recurrent subluxation or 
constitutional symptoms of inflammatory arthritis were 
described.  Range of motion of the right hip was 100 degrees 
of flexion, 15 degrees of extension, and 20 degrees of 
internal and external rotation, abduction and adduction.  
There was no pain with motion and no evidence of edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement or guarding of movement of the right hip.  Non-
disabling tenderness was elicited with palpation of the 
subtrochanteric bursa of the right hip.  A normal gait cycle 
was observed but the veteran limped due to the right leg 
discrepancy (4 cm shorter then the left leg).  Following this 
examination, the 30 percent rating was continued by a 
December 2001 rating decision, but the diagnostic codes under 
which the disability at issue was rated were changed to DC 
5275-5255. 

Applying the pertinent legal criteria to the evidence 
summarized above, while the contentions of the veteran and 
his representative have been carefully considered, the most 
probative evidence to consider in adjudicating a claim for an 
increased rating is the most recent clinical evidence of 
record.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As 
neither the reports from the March 2000 VA examination nor 
any other clinical report of record demonstrates a fracture 
of the surgical neck of the femur with a false joint, a 
rating in excess of 30 percent under DC 5255 cannot be 
assigned.  With regard to an increased rating for the right 
leg shortening, increased compensation under DC 5275 cannot 
be assigned, as the evidence indicated the right leg is only 
shortened by 4 centimeters or two inches.  A rating in excess 
of 30 percent under DC 5275 would require the shortening to 
be at least 3 inches or 7.6 centimeters.  

While the Board has also considered additional potentially 
applicable diagnostic codes, the minimal findings attributed 
to the hip at the most recent VA examination preclude 
increased compensation under any other diagnostic code.  Also 
weighed by the Board were the provisions of 38 C.F.R. §§ 4.40 
with regard to giving proper consideration to the effects of 
pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While pain with motion was 
described at the February 1997 VA examination, the most 
recent VA examination revealed no objective evidence of pain 
on motion, weakness, fatigability or "flare-ups" of pain so 
as to warrant increased compensation under these provisions.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hip disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).
 
III. Low Back

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation under 
38 C.F.R. § 4.71a, DC 5292.  A 20 percent evaluation requires 
moderate limitation of motion and a 40 percent evaluation 
requires severe limitation of motion.  Id. 

Under 38 C.F.R. § 4.71a, DC 5295, a noncompensable evaluation 
is warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation may 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  Id.  A 40 
percent evaluation, the highest award under this code, 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  
Id. A 40 percent evaluation is also warranted if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  Id. 

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Myositis is rated as arthritis.  DC 
5021. 

Turning to a summary of the pertinent evidence, as indicated 
in the previous section, the VA physician who examined the 
veteran in February 1997 found that the veteran had a low 
back disability due to the residual leg shortening from the 
in-service pelvic fracture.  Accordingly, a March 1997 rating 
decision granted service connection for a low back disability 
on a "secondary" basis pursuant to the provisions of 
38 C.F.R. § 3.310.  The disability was characterized by this 
rating decision as "degenerative joint disease and scoliosis 
of the lumbar spine with myositis by X-ray."  A 10 percent 
rating was assigned effective from November 7, 1996, under 
DCs 5021-5003.   

Following a March 29, 2000, VA examination, the rating for 
the low back disability was increased to 20 percent under DC 
5295-5292, effective from March 29, 2000.  The basis for this 
increase was a finding that "moderate" limitation of lumbar 
motion had been shown.  As the effective date for this 
increased rating was not the same as that assigned for the 
initial 10 percent rating, there remains for consideration by 
the Board the matter of entitlement to an initial rating in 
excess of 10 percent for the period from November 7, 1996, to 
March 28, 2000.  AB v. Brown, 6 Vet. App. 35 (1993).  There 
also is for consideration whether there is any basis for 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).    

Upon examination in February 1997, the veteran complained 
about low back pain that worsened with lifting.  The physical 
examination revealed fixed deformities of the back with 
lumbosacral scoliosis.  There was also evidence of severe 
lumbosacral paravertebral muscle spasm.  The range of motion 
of the lumbar spine was 75 degrees of forward flexion, 35 
degrees of backward extension and right and left rotation, 
and 20 degrees of right and left lateral flexion.  
"Exquisite" pain was said to have been shown objectively 
with movement of the lumbar spine.  No muscular atrophy of 
the lower extremities was shown and there was normal muscle 
strength in both legs.  Knee jerks and ankle jerks were 2+ 
and symmetric bilaterally.  There was a positive straight leg 
raising and Lasegue sign in both legs and  mild weakness of 
the right ankle dorsiflexor muscle.  The diagnosis was 
degenerative joint disease and scoliosis with myositis by X-
ray.

At the most recent VA examination conducted in March 2000, 
moderate localized back pain was described.  Again, the back 
pain was said to have been exacerbated by lifting, and the 
veteran said he had severe back pain when he performed 
household activities.  Upon physical examination, lumbar 
motion was shown to 40 degrees of flexion, 10 degrees of 
backward extension and 15 degrees of lateral flexion and 
rotation.  It was noted that there was painful motion on the 
last degree of motion, although it was reported that there 
was no "objective" evidence of painful motion on all 
movements of the lumbar spine.  There was a mild 
paravertebral muscle spasm and mild weakness of the left 
ankle dorsiflexor and extensor hallux longus.  Mild 
tenderness was shown to palpation of the lumbar paravertebral 
muscles.  The other findings were essentially the same as 
demonstrated upon VA examination in February 1997.

Additional X-ray studies performed by a private facility in 
April 2002 show marginal osteophytes throughout the lumbar 
spine.  Private nerve conduction studies performed that month 
showed some radiculopathy of the L5-S1 on the left.

Turning to an analysis of the veteran's claim, as indicated 
above, the RO increased the rating for the low back 
disability based on a finding that moderate limitation of 
motion had been demonstrated at the March 2000 VA 
examination.  The range of motion findings shown upon this 
examination were significantly reduced from those shown in 
February 1997.  In general, an increased rating cannot be 
assigned prior to the date that entitlement to the particular 
disability rating is shown.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).  Thus, as there is no evidence of record dated 
prior to the March 2000 VA examination demonstrating the 
"moderate" lumbar motion shown at that time, the Board is 
in agreement with the effective date assigned by the RO for 
the 20 percent rating.  The Board notes also that as none of 
the evidence of record reflects "loss of lateral spine 
motion, unilateral, in the standing position," a 20 percent 
rating under DC 5295 prior to March 29, 2000 also is not for 
assignment.

As for entitlement to a rating in excess of 20 percent for 
the period beginning March 29, 2000, the Board finds that 
"severe" limitation of lumbar motion is not shown, thus 
precluding increased compensation under DC 5292.  Also, as 
"severe" symptoms of lumbosacral strain, manifested by such 
symptomatology as listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space is not shown, increased 
compensation is not warranted under DC 5295. 

Likewise, consideration of the disability under the 
provisions of DC 5293, for intervertebral disc syndrome, does 
not show entitlement to a rating in excess of 20 percent.  
This diagnostic code contemplates symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc.  38 C.F.R. 
§ 4.71a, DC 5293.  A 20 percent under this code contemplates 
symptoms that are moderate, with recurring attacks.  To 
warrant a rating in excess of 20 percent, or to warrant a 40 
percent evaluation, these symptoms must be severe, involving 
recurring attacks, with intermittent relief.  However, while 
some of the symptoms are present, they are described as mild 
or moderate, and the evidence does not show the syndrome to 
be severe, consisting of recurring attacks with only 
intermittent relief.

The Board has also found that increased compensation is not 
warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 
the holding in DeLuca.  The most recent VA examination found 
no "objective" evidence of pain on motion, and there is 
otherwise no evidence of additional symptomatology 
attributable to the low back that is not contemplated by the 
20 percent rating currently assigned.  In addition, the  
Board finds no basis to assign increased compensation on an 
extraschedular basis under the provisions of 
38 C.F.R. § 3.321(b)(1).  

Finally, the Board has also reviewed the claim mindful of the 
guidance of Fenderson.  The RO has noted consideration of all 
pertinent evidence, and the Board on review concurs with the 
ratings assigned by the RO for the veteran's back disability.  
The logic set forth above in determining that increased 
compensation is not warranted for either time period in 
question is the same as used in the Board's determination 
that higher "staged" ratings are not warranted for an 
earlier time.  Thus, increased compensation is not warranted 
for any portion of the time period in question.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the pelvis with ring deformity and right leg 
discrepancy is denied. 

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease and scoliosis of the lumbar spine 
for the period from November 7, 1996, to March 28, 2000, is 
denied.   

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease and scoliosis of the lumbar spine 
for the period beginning March 29, 2000, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

